 

EXCLUSIVE

LICENSE AGREEMENT

 

Between

 

THE REGENTS OF THE

UNIVERSITY OF CALIFORNIA

 

And

 

BONE BIOLOGICS, INC.

 

“NELL-1 Enhanced Bone Mineralization” and NELL1

Expression Systems and Neuroprotective Activity of NELL2”

and “Recombinant NELL-1 & 2 Protein Production”

 

UC Case Nos. 1999-560-1; 2002-477-1, 2, 3;

2004-331-1, 2 and 2006-369-1

 

 

 

 

Table of Contents

 

      Page RECITALS 1   1. DEFINITIONS 1   2. GRANT 4   3. SUBLICENSES 4   4.
FEES 5   5. ROYALTIES 6   6. DILIGENCE 7   7. PATENT FILING, PROSECUTION AND
MAINTENANCE 8   8. PATENT INFRINGEMENT 9   9. PROGRESS AND ROYALTY REPORTS 11  
10. BOOKS AND RECORDS 11   11. LIFE OF THE AGREEMENT 12   12. TERMINATION BY THE
REGENTS 12   13. TERMINATION BY LICENSEE 13   14. DISPOSITION OF LICENSED
PRODUCTS ON HAND UPON TERMINATION 13   15. PATENT MARKING 13   16. USE OF NAMES
AND TRADEMARKS 13   17. LIMITED WARRANTY 13   18. INDEMNIFICATION 14   19.
NOTICES 15   20. ASSIGNABILITY 16   21. LATE PAYMENTS 16   22. WAIVER 16   23.
FAILURE TO PERFORM 16   24. GOVERNING LAW 16   25. GOVERNMENT APPROVAL OR
REGISTRATION 16   26. EXPORT CONTROL LAWS 17   27. PREFERENCE FOR UNITED STATES
INDUSTRY 17   28. FORCE MAJEURE 17   29. CONFIDENTIALITY 17   30. MISCELLANEOUS
18 APPENDIX A A-1

 

i

 

 

EXCLUSIVE LICENSE AGREEMENT

 

This Agreement is made and is effective this 15th day of March 2006 (the
“Effective Date”) between THE REGENTS OF THE UNIVERSITY OF CALIFORNIA (“The
Regents”), a California corporation having its corporate offices located at 1111
Franklin Street, Oakland, California 94607-5200, acting through its offices
located at 10920 Wilshire Blvd, Suite 1200, Los Angeles, California 90024-1406,
and Bone Biologics, Inc. (“Licensee”), a corporation having a principal place of
business at 115 North Doheny Drive, Beverly Hills, California 90211.

 

RECITALS

 

WHEREAS, a certain invention (the “Invention”), generally characterized as
“NELL-1 Enhanced Bone Mineralization” (UCLA Case No. 1999-560-1); “NELL-1
Enhanced Bone Mineralization” (UCLA Case No. 2002-477-1, 2, 3); “NELL1 Expresion
Systems and Neuroprotective Activity of NELL2” (UCLA Case No. 2004-331-1, 2);
and “Recombinant NELL-1 & 2 Protein Production” (UCLA Case No. 2006-369-1) made
in the course of research at the University of California, Los Angeles by Drs.
Kang Ting, Shunichi Kuroda, Chia Soo and Ben Wu, and claimed in Regents’ Patent
Rights as defined below;

 

WHEREAS, Drs. Ting, Wu and Soo are employees of The Regents and as such are
obligated to assign their right, title and interest in and to the Invention to
The Regents;

 

WHEREAS, Dr. Shunichi Kuroda is an employee of Osaka University and Osaka
University has not asserted their rights; therefore Dr. Kuroda as an individual
assigned his rights to The Regents.

 

WHEREAS, the Invention was developed with United States Government funds, and
The Regents has elected title thereto and granted a royalty-free nonexclusive
license to the United States Government on March 15, 2004, as required under 35
U.S.C. §200-212;

 

WHEREAS, Licensee is a “small business concern” as defined in 15 U.S.C. §632;
and

 

WHEREAS, The Regents wishes that Regents’ Patent Rights be developed and
utilized to the fullest extent so that the benefits can be enjoyed by the
general public.

 

The parties agree as follows:

 

1. DEFINITIONS

 

1.1 “Regents’ Patent Rights” means The Regents interest in any of the patent
applications listed in Appendix A attached to this Agreement and assigned to The
Regents (UCLA Case No. 1999-560, 2002-477, 2004-331 and 2006-369); any
continuing applications thereof including divisions; but excluding
continuations-in-part except to the extent of claims entirely supported in the
specification and entitled to the priority date of the parent application; any
patents issuing on these applications including reissues and reexaminations; and
any corresponding foreign patents or patent applications; all of which will be
automatically incorporated in and added to Appendix A and made a part of this
Agreement.

 

 

 

 

1.2 “Licensed Product” means any article, composition, apparatus, substance,
chemical, or any other material whose manufacture, use or sale would constitute
an infringement of any Valid Claim within Regents’ Patent Rights, or any
service, article, composition, apparatus, chemical, substance, or any other
material made, used, or sold by or utilizing or practicing a Licensed Method.
This definition of Licensed Product also includes a service either used by
Licensee, an Affiliate, or sublicensee or provided by Licensee, an Affiliate or
sublicensee to its customers when such service requires the use of Licensed
Product or performance of Licensed Method.

 

1.3 “Licensed Method” means any process or method whose use or practice would
constitute an infringement of any claim within Regents’ Patent Rights.

 

1.4 The “Field of Use” means modulation of skeletal formation and skeletal
replacement or repair. As new fields of use are identified, Licensee may request
to have additional Fields of Use amended into this Paragraph 1.4, The Regents
may add the proposed field if additional diligence for the development of the
new Field of Use is incorporated into Paragraph 6.3. The new diligence terms
will stipulate dates for completion of specific phases of clinical development
as well as a date for First Commercial Sale for a Licensed Product in the new
Field of Use.

 

1.5 “Affiliate” means any corporation or other business entity in which Licensee
owns or controls, directly or indirectly, at least fifty percent (50%) of the
outstanding stock or other voting rights entitled to elect directors. In any
country where the local law does not permit foreign equity participation of at
least fifty percent (50%), then “Affiliate” means any company in which Licensee
owns or controls, directly or indirectly, the maximum percentage of outstanding
stock or voting rights that is permitted by local law.

 

1.6 “First Commercial Sale” means the first sale of any Licensed Product by
Licensee or any Affiliate or Sublicensee, following marketing approval by the
appropriate governmental agency for the country in which the sale is to be made.
When governmental marketing approval is not required, “First Commercial Sale”
means the first sale in that country.

 

1.7 “Final Sale” means any sale, transfer, lease, exchange or other disposition
or provision of a Licensed Product and/or a Licensed Method to a Customer. A
Final Sale shall be deemed to have occurred upon the earliest to occur of the
following (as applicable): (a) the transfer of title to such Licensed Product
and/or Licensed Method to a Customer, (b) the shipment of such Licensed Product
to a Customer, (c) the provision of a Licensed Method to a Customer, (d) the
provision of an invoice for such Licensed Product or Licensed Method to a
Customer, or (e) payment by the Customer for Licensed Products or Licensed
Methods.

 

2

 

 

1.8 “Net Sales” means the total of the gross amount invoiced or otherwise
charged (whether consisting of cash or any other forms of consideration) for the
Final Sale of Licensed Products or Licensed Methods by Licensee, or by any
Affiliate, joint venture or Sublicensee to Customers, less the following
deductions (to the extent included in and not already deducted from the gross
amount invoiced or otherwise charged) to the extent reasonable and customary:
cash, trade or quantity discounts, retroactive price reductions or rebates
actually granted to Customers and charge-back payments and rebates granted to
managed health care organizations or to any governmental entity (and its
agencies, purchasers or reimburses); sales, use, tariff, import/export duties or
other excise taxes imposed on particular sales (excepting value added taxes or
income taxes); transportation and delivery charges, including insurance to the
extent actually paid by the Customer; and allowances or credits to Customers
because of rejections or returns and amounts written off as uncollectible by
Licensee. Where Licensee or any Affiliate, joint venture or Sublicensee is the
Customer, then Net Sales shall be based on the average Net Sales received from
other Customers in an arms length transaction for such Licensed Products or
Licensed Methods during the same calendar quarter, less the deductions described
above. If a Licensed Product is sold in combination with another product,
component or service not covered by a Valid Claim in the country in which the
combination product is sold, the Net Sales for such combination product shall be
calculated by multiplying the net selling price of the combination by the
fraction A/(A + B), where A is the average gross selling price of the Licensed
Product sold separately in that country, and B is the average gross selling
price of the other product, component or service sold separately in that
country. If all such items are not sold separately, any item not sold separately
shall have a price attributed to it for purposes of this definition consistent
with pricing of similar products or their functional equivalents sold
separately. If a price for either or both items cannot be determined pursuant to
the foregoing, the Net Sales for purposes of determining royalties on the
combination product shall be reasonably determined by Licensee based on the
relative value contributed by each item to the combination product.

 

1.9 “Series A Financing” means an investment of at least two million dollars
($2,000,000.00) from a venture capital firm through the sale of equity
securities of Licensee or documentation that sufficient funds have been raised
from any source to meet all the development milestones set forth up to Paragraph
6.3(e).

 

1.10 “Sublicensee” means any third party sublicensed by Licensee under the
Regents’ Patent Rights to make, have made, use, sell, offer for sale or import
any Licensed Product or to practice any Licensed Method.

 

1.11 “Sublicensing Income” means income received by Licensee from a sublicense
of the Regents’ Patent Rights, including income received by way of license issue
fees, milestone payments, and the like but specifically excludes payment or
prepayment of royalties for the sale or distribution of Licensed Products or the
practice of Licensed Methods. Not included in the definition of Sublicensing
Income is income received by Licensee as payment or reimbursement for (i) equity
or debt financing, (ii) past or future research and development costs conducted
by or for Licensee, including costs associated with materials, equipment or
clinical testing; (iii) amounts paid for third party technology (provided that
Licensee shall make a good faith allocation of Sublicensing Income between the
Regents’ Patent Rights and such third party technology, in accordance with
generally accepted accounting principles); and patent and patent related
expenses

 

1.12 “Customer” means any individual or entity that receives Licensed Products
or Licensed Methods, provided however, that Licensee or any Affiliate, joint
venture or Sublicensee shall be deemed a Customer only if it receives Licensed
Products or Licensed Services for its own end- use and not resale.

 

3

 

 

1.13 “Valid Claim” means a patent claim contained in (a) a pending application
included within the Regents’ Patent Rights, unless such application has been
pending for more than five (5) years from its U.S. filing date for domestic
patents and seven (7) years from the date of the PCT filing for foreign; or (b)
an issued and unexpired patent included within the Regents’ Patent Rights which
claim has not been held unenforceable, unpatentable or invalid by a final
decision of a court or other governmental agency of competent jurisdiction,
unappealable or unappealed within the time allowed for appeal, and which has not
been admitted to be invalid or unenforceable through abandonment, reissue,
disclaimer or otherwise.

 

2. GRANT

 

2.1 Subject to the limitations set forth in this Agreement, The Regents hereby
grants to Licensee an exclusive license (the “License”) under Regents’ Patent
Rights, in jurisdictions where Regents’ Patent Rights exist, to make, have made,
use, sell, offer for sale and import Licensed Products and to practice Licensed
Methods in the Field of Use to the extent permitted by law.

 

2.2 The License is subject to all the applicable provisions of any license to
the United States Government executed by The Regents and is subject to any
overriding obligations to the United States Federal Government under 35 U.S.C.
§200-212 and applicable governmental implementing regulations.

 

2.3 The Regents expressly reserves the right to use Regents’ Patent Rights and
associated technology for educational and research purposes including
publication of research results and sharing research results with other
non-profit institutions, and allowing other non-profit research institutions to
use Regents’ Patent Rights and associated technology for the same purpose.

 

3. SUBLICENSES

 

3.1 The Regents also grants to Licensee the right to issue exclusive or
nonexclusive sublicenses (“Sublicenses”) to third parties to make, have made,
use sell, offer for sale or import Licensed Products and to practice Licensed
Methods in any jurisdiction in which Licensee has exclusive rights under this
Agreement. To the extent applicable, sublicenses must include all of the rights
of and obligations due to The Regents (and, if applicable, the U.S. Government
under 35 U.S.C. §200-212) contained in this Agreement.

 

3.2 Licensee must pay to The Regents a percentage of all Sublicensing Income as
follows:

 

3.2a Fifteen percent (15%) of any Sublicensing Income received during the first
eighteen (18) months after the Effective Date.

 

3.2b Ten percent (10%) of any Sublicensing Income received more than eighteen
(18) months after the Effective Date; provided, however, if the sublicensee also
licenses material licensee patent rights not dominated by The Regents Patent
Rights under the sublicense, this percentage will be reduced to eight percent
(8%) of Sublicensing Income received from that sublicensee more than five (5)
years after the Effective Date.

 

4

 

 

3.3 On Net Sales of Licensed Products sold or disposed of by a Sublicensee,
Licensee must pay to The Regents an earned royalty in accordance with Article 5
(Royalties) as if these were Licensee’s Net Sales. Any royalties received by
Licensee in excess of royalties due to The Regents under this Paragraph 3.3
belong to Licensee.

 

3.4 Licensee must provide to The Regents a copy of each Sublicense within thirty
(30) days of execution, and a copy of all information submitted to Licensee by
Sublicensees relevant to the computation of the payments due to The Regents
under this Article 3 (Sublicenses).

 

3.5 If this Agreement is terminated for any reason, all outstanding Sublicenses,
not in default, will be assigned by licensee to The Regents, at the option of
The Regents. The Sublicenses will remain in full force and effect with The
Regents as the licensor or sublicensor instead of Licensee, but the duties of
The Regents under the assigned Sublicenses will not be greater than the duties
of The Regents under this Agreement, and the rights of The Regents under the
assigned Sublicenses will not be less than the rights of The Regents under this
Agreement, including all financial consideration and other rights of The
Regents.

 

4. FEES

 

4.1 In partial consideration for the License, Licensee will pay to The Regents a
license issue fee of twenty thousand one hundred dollars and fifty cents
($20,100.50), of which ten thousand one hundred dollars and fifty cents
($10,100.50) will be paid within thirty (30) days of the Effective Date and the
remainder within six (6) months after the Effective Date. This fee is
nonrefundable and is not an advance against royalties.

 

4.2 For the first (and only the first) Licensed Product reaching the milestones
indicated below, Licensee must make the following payments to The Regents within
thirty (30) days of reaching the milestones:

 

4.2a First Commercial Sale: Twenty-five thousand dollars ($25,000)

 

4.2b FDA marketing approval: Fifty-thousand dollars ($50,000)

 

4.3 Licensee must pay to The Regents a license maintenance fee of ten-thousand
dollars ($10,000) beginning on the one (1) year anniversary date of the
Effective Date of this Agreement and continuing annually on each anniversary
date of the Effective Date. The maintenance fee will not be due and payable on
any anniversary date of the Effective Date if prior to that date Licensee has
made the First Commercial Sale of a Licensed Product. The license maintenance
fees are non-refundable and are not an advance against royalties.

 

4.4 Within thirty (30) days after the Effective Date, and subject to The
Regents’ execution of Licensee’s standard common stock purchase agreement in the
form attached as Appendix B. Licensee will issue to the Regents shares of
Licensee’s Common Stock equal to two percent (2%) of the total outstanding and
issued Common Stock as of the Effective Date.

 

5

 

 

5. ROYALTIES

 

5.1 Licensee must pay to The Regents for sales by Licensee or its Affiliates an
earned royalty of three percent (3%) of Net Sales of Licensed Products or
Licensed Methods.

 

5.2 Licensee must pay to The Regents a minimum annual royalty of twenty-five
thousand dollars ($25,000) for the life of Regents’ Patent Rights, beginning in
the year of the First Commercial Sale of Licensed Product. Licensee must pay the
minimum annual royalty to The Regents by February 28 of each year. The minimum
annual royalty will be credited against the earned royalty due and owing for the
calendar year in which the minimum payment was made.

 

5.3 Paragraphs 1.1, 1.2, 1.3 and 1.4 define Regents’ Patent Rights, Licensed
Product, Licensed Method and the Field of Use so that royalties are payable on
products covered by pending patent applications and issued patents. Royalties
accrue for the duration of this Agreement.

 

5.4 Licensee must pay royalties owed to The Regents on a quarterly basis.
Licensee must pay the royalties within two (2) months of the end of the calendar
quarter in which the royalties accrued.

 

5.5 All monies due The Regents must be paid in United States funds. When
Licensed Products are sold for monies other than United States dollars, the
royalties will first be determined in the foreign currency of the country in
which those Licensed Products were sold and, second, converted into equivalent
United States funds. Licensee must use the exchange rate established by the Bank
of America in San Francisco, California on the last day of the calendar quarter.

 

5.6 Any tax for the account of The Regents required to be withheld by Licensee
under the laws of any foreign country must be promptly paid by Licensee for and
on behalf of The Regents to the appropriate governmental authority. Licensee
will use its best efforts to furnish The Regents with proof of payment of any
tax. Licensee is responsible for all bank transfer charges. All payments made by
Licensee in fulfillment of The Regents’ tax liability in any particular country
will be credited against fees or royalties due The Regents for that country.

 

5.7 If at any time legal restrictions prevent the acquisition or prompt
remittance of United States Dollars by Licensee with respect to any country
where a Licensed Product is sold, the Licensee shall pay royalties due to The
Regents from Licensee’s other sources of United States Dollars.

 

5.8 If any patent or any claim included in Regents’ Patent Rights is held
invalid or unenforceable in a final decision by a court of competent
jurisdiction from which no appeal has or can be taken, all obligation to pay
royalties based on that patent or claim or any claim patentably indistinct from
it will cease as of the date of that final decision. Licensee will not, however,
be relieved from paying any royalties that accrued before that decision or that
is based on another patent or claim not involved in that decision.

 

6

 

 

5.9 No royalties will be collected or paid on Licensed Products sold to the
United States Federal Government, or any agency of the United States Government.
The Licensee and its Sublicensees will reduce the amount charged for Licensed
Products distributed to the United States Government by the amount of the
royalty.

 

5.10 No multiple royalties will be due even if a Licensed Product or Licensed
Method is covered by more than one of the Regents’ Patent Rights.

 

5.11 If Licensee pays a third party royalties in consideration for patent rights
which are necessary in order to practice Regents’ Patent Rights then Licensee or
Sublicensee, as the case may be may deduct one third of one percent (0.333%)
from the royalty rate due to The Regents under this Agreement for every
percentage point paid to third party in royalties, provided that in no event
shall royalties or other amounts due to The Regents in any reporting period be
reduced to less than fifty percent (50%) of what would otherwise be due to The
Regents.

 

6. DILIGENCE

 

6.1 Upon the execution of this Agreement, Licensee must diligently proceed with
the development, manufacture and sale (“Commercialization”) of Licensed Products
and must earnestly and diligently endeavor to market them within a reasonable
time after execution of this Agreement and in quantities sufficient to meet the
market demands for them.

 

6.2 Licensee must endeavor to obtain all necessary governmental approvals for
the Commercialization of Licensed Products.

 

6.3 The Regents has the right and option to either terminate this Agreement or
reduce Licensee’s exclusive license to a nonexclusive license if Licensee fails
to perform any of the terms in this Paragraph 6.3. This right, if exercised by
The Regents, supersedes the rights granted in Article 2 (Grant).

 

6.3a Within three (3) months of the Effective Date provide The Regents with an
updated business plan for commercialization of a Licensed Product.

 

6.3b Within twelve (12) months of the Effective Date commence an animal study to
test proof of concept of a Licensed Product using a commercially available
carrier.

 

6.3c Within eighteen (18) months of the Effective Date commence a large animal
study to test proof of concept of a Licensed Product.

 

6.3d Within twenty-four (24) months of the Effective Date provide the Regents
with documentation satisfying the requirements of a Series A Financing to
support development of a Licensed Product through that date.

 

6.3e Within thirty-six (36) months of the Effective Date commence preclinical
studies of a Licensed Product

 

7

 

 

6.3f Within forty-eight (48) months of the Effective Date commence Phase I
clinical trials (or equivalent) for a Licensed Product

 

6.3g Within nine (9) years of the Effective Date have First Commercial Sale of a
Licensed Product.

 

Licensee may extend any three of these milestones in six (6) month increments,
but not more than once per milestone, by making a ten-thousand dollars ($10,000)
payment to UCLA. In the event of any extension, any later occurring milestones
will be similarly extended. If Licensee, directly or through its Affiliates or
sublicensees, fulfills all of its obligations in this Paragraph 6.3, Licensee
will be deemed to have satisfied its diligence obligations under this Article 6
(Diligence).

 

6.4 Licensee has the sole discretion for making all decisions as to how to
commercialize any Licensed Product.

 

7. PATENT FILING, PROSECUTION AND MAINTENANCE

 

7.1 As long as Licensee is paying prosecution costs, The Regents will diligently
file, prosecute and maintain the patents and applications comprising Regents’
Patent Rights. These patents will be held in the name of The Regents and will be
obtained with counsel representing The Regents, which counsel will be selected
by the Licensee subject to The Regents’ reasonable approval (and The Regents
acknowledge approval of Paul Li, currently with the law firm of Squire, Sanders
& Dempsey). The Regents must provide Licensee with copies of each patent
application, office action, response to office action, request for terminal
disclaimer, and request for reissue or reexamination of any patent or patent
application under Regents’ Patent Rights. The Regents will communicate and work
together with Licensee to provide direction to patent counsel but final
decisions regarding prosecution are The Regents; provided that The Regents will
consult with Licensee regarding patent prosecution decisions, and The Regents
will use best efforts to consider the business interests expressed by Licensee
in prosecution of the Regents’ Patent Rights, to the extent no conflict exists
with the legitimate requirements of The Regents. The Regents is entitled to take
action to preserve rights and minimize costs whether or not Licensee has
commented.

 

7.2 Licensee will bear all costs incurred prior to and during the term of this
Agreement in the preparation, filing, prosecution and maintenance of patent
applications and patents in Regents’ Patent Rights as follows: (a) Licensee will
reimburse The Regents for all patent costs incurred by and invoiced to The
Regents prior to March 1, 2005 (up to a maximum of fifty thousand dollars
($50,000)) within thirty (30) days after the closing of the Series A Financing
or satisfying the diligence requirement in Paragraph 6.3(d) above: (b) Licensee
will pay all patent costs incurred by and invoiced to The Regents after March 1,
2005 and prior to July 1, 2005, as such costs occur, but may defer payment of
fifty percent (50%) of those costs until March 31, 2006 and (c) Licensee will
pay all patent costs incurred by and invoiced to The Regents after July 1, 2005,
as such costs occur. Prosecution includes interferences, oppositions and any
other inter partes matters originating in a patent office. Licensee must send
payment to The Regents within thirty (30) days of Licensee’s receipt of an
invoice.

 

8

 

 

7.3 Licensee has the right to request patent protection on the Invention in
foreign countries if the rights are available. Licensee must notify The Regents
of its decision within eight (8) months of the filing of the corresponding
United States patent application. This notice must be in writing and must
identify the countries desired. The absence of this notice from Licensee to The
Regents will be considered an election not to secure foreign rights.

 

7.4 Eight (8) months after the filing of the corresponding United States
application, but not sooner, The Regents will have the right to file patent
applications at its own expense in any country which Licensee has not identified
in written notice provided by Paragraph 7.3. These applications and resulting
patents will not be subject to this Agreement.

 

7.5 Licensee’s obligation to underwrite and to pay all United States and foreign
patent costs will continue for as long as this Agreement remains in effect.
Licensee may terminate its obligations with respect to any given patent
application or patent upon three (3) months written notice to The Regents. The
Regents will use its best efforts to curtail patent costs chargeable to Licensee
under this Agreement after this notice is received from Licensee. The Regents
may continue prosecution or maintenance of these application(s) or patent(s) at
its sole discretion and expense, and Licensee will have no further rights or
licenses to them.

 

7.6 The Regents will use its best efforts to not allow any Regents’ Patent
Rights for which Licensee is licensed and is underwriting the costs of to lapse
or become abandoned without Licensee’s authorization or reasonable notice,
except for the filing of continuations, divisionals, or the like which
substitute for the lapsed application.

 

8. PATENT INFRINGEMENT

 

8.1 In the event that The Regents (to the extent of the actual knowledge of the
licensing professional responsible for the administration of this Agreement) or
the Licensee learns of infringement of potential commercial significance of any
patent licensed under this Agreement, the knowledgeable party will provide the
other (i) with written notice of such infringement and (ii) with any evidence of
such infringement available to it (the “Infringement Notice”). During the period
in which, and in the jurisdiction where, the Licensee has exclusive rights under
this Agreement, neither The Regents nor the Licensee will notify a third party
(including the infringer) of infringement or put such third party on notice of
the existence of any Patent Rights without first obtaining consent of the other.
If the Licensee puts such infringer on notice of the existence of any Patent
Rights with respect to such infringement without first obtaining the written
consent of The Regents and if a declaratory judgment action is filed by such
infringer against The Regents, then Licensee’s right to initiate a suit against
such infringer for infringement under Paragraph 8.2 below will terminate
immediately without the obligation of The Regents to provide notice to the
Licensee. Both The Regents and the Licensee will use their diligent efforts to
cooperate with each other to terminate such infringement without litigation;
provided, however, that Licensee shall not be required to sublicense the
infringer.

 

9

 

 

8.2 If infringing activity of potential commercial significance by the infringer
has not been abated within ninety (90) days following the date the Infringement
Notice takes effect, then the Licensee will have the initial right, but not the
obligation, at its expense, to institute suit for patent infringement against
the infringer. The Regents may voluntarily join such suit at its own expense,
but may not thereafter commence sun against the infringer for the acts of
infringement that are the subject of the Licensee’s suit or any judgment
rendered in the sun. If, in a suit initiated by the Licensee, The Regents is
involuntarily joined other than by the Licensee, then the Licensee will pay any
costs incurred by The Regents arising out of such suit, including but not
limited to, any legal fees of counsel that The Regents selects and retains to
represent it in the suit. In the event that (1) Licensee is unable to proceed
with an infringement actions because The Regents is deemed to be a necessary
party and The Regents declines to be joined in the Licensee’s infringement
action; (2) The Regents does not pursue an infringement action in its own name;
and (3) Licensee is unable to reach a mutually acceptable business solution with
the alleged infringer (e.g. sublicense from Licensee), The Regents agrees to
reduce by fifty percent (50%) the royalty rates payable by Licensee under the
Agreement to account for the impact of the alleged infringement on Licensee.

 

8.3 If, within a hundred and eighty (180) days following the date the
Infringement Notice takes effect, infringing activity of potential commercial
significance by the infringer has not been abated and if the Licensee has not
brought suit against the infringer, then The Regents may institute such suit for
patent infringement against the infringer. If The Regents institutes such suit,
then the Licensee may not join such suit without The Regents consent and may not
thereafter commence suit against the infringer for acts of infringement that are
subject to The Regents suit or any judgment rendered in that suit.

 

8.4 Any recovery or settlement received in connection with any suit will first
be shared by The Regents and the Licensee equally to cover any litigation costs
each incurred and next shall be paid to The Regents or the Licensee to cover any
litigation costs it incurred in excess of the litigation costs of the other. In
any suit initiated by the Licensee, any recovery in excess of litigation costs
will be shared between Licensee and The Regents as follows: (a) for any recovery
other than amounts paid for willful infringement: (i) The Regents will receive
fifteen percent (15%) of the recovery if The Regents was not a party in the
litigation or was involuntarily joined but did not actively participate in the
litigation, (ii) The Regents will receive forty percent (40%) if The Regents was
party in the litigation, and actively participated in the litigation (and
incurred litigation costs); and (b) for any recovery for willful infringement,
The Regents will receive fifty percent (50%) of the recovery. The Regents and
the Licensee agree to be bound by all determinations of patent infringement,
validity and enforceability (but no other issue) resolved by any adjudicated
judgment in a suit brought in compliance with this Article 8 (Patent
Infringement).

 

8.5 Any agreement made by the Licensee for purposes of settling litigation or
other dispute shall comply with the requirements of Article 3 (Sublicenses) of
this Agreement.

 

8.6 Each party will cooperate with the other in litigation proceedings
instituted hereunder but at the expense of the party who initiated the suit
(unless such suit is being jointly prosecuted by the parties).

 

8.7 Any litigation proceedings will be controlled by the party bringing the
suit, except that The Regents may be represented by counsel of its choice in any
suit brought by the Licensee.

 

10

 

 

9. PROGRESS AND ROYALTY REPORTS

 

9.1 Beginning January 31, 2006, Licensee must submit to The Regents semiannual
progress reports covering Licensee’s activities related to the development and
testing of all Licensed Products and the obtaining of the governmental approvals
necessary for marketing. These progress reports must be made for each Licensed
Product until its First Commercial Sale.

 

9.2 The progress reports submitted under Paragraph 9.1 must include the
following topics:

 

9.2a Summary of work completed.

 

9.2b Key scientific discoveries.

 

9.2c Summary of work in progress.

 

9.2d Current schedule of anticipated events or milestones.

 

9.2e Market plans for introduction of Licensed Products.

 

9.2f A summary of resources (dollar value) spent in the reporting period.

 

9.3 Licensee must notify The Regents if Licensee or any of its Sublicensees or
Affiliates ceases to be a small entity (as defined by the United States Patent
and Trademark Office) under the provisions of 35 U.S.C. §41 (b).

 

9.4 Licensee must report the date of the First Commercial Sale in the royalty
report immediately following that Sale.

 

9.5 After the First Commercial Sale of each Licensed Product, Licensee must make
quarterly royalty reports to The Regents by February 28, May 31, August 31 and
November 30 of each year (i.e., within two (2) months from the end of each
calendar quarter). Each royalty report must cover Licensee’s most recently
completed calendar quarter and must show:

 

9.5a Gross sales and Net Sales of any Licensed Product.

 

9.5b Number of each type of Licensed Product sold.

 

9.5c Royalties payable to The Regents.

 

9.6 Licensee must state in its royalty report if it had no sales of any Licensed
Product.

 

10. BOOKS AND RECORDS

 

10.1 Licensee must keep accurate books and records of all Licensed Products
manufactured, used or sold. Licensee must preserve these books and records for
at least five (5) years from the date of the royalty payment to which they
pertain.

 

11

 

 

10.2 The Regents’ are entitled to have an independent auditor with a national
accounting firm reasonably acceptable to Licensee inspect these books and
records solely to confirm the royalty and other payments made hereunder and
compliance with other provisions in this agreement at reasonable times and upon
reasonable prior notice to Licensee, an not more than once during any twelve
(12) month period. The Regents will pay the fees and expenses of these
inspections. If an error favoring Licensee of more than five percent (5%) of the
total annual royalties is discovered, for the period being audited, then
Licensee will pay the fees and expenses of these inspections. Any auditor shall
enter into a confidentiality agreement with Licensee, reasonably acceptable to
Licensee, prior to conducting any inspection and shall not disclose any Licensee
Confidential Information except to the extent necessary to verify the accuracy
of the payments made by Licensee hereunder and compliance with other provisions
in this agreement.

 

11. LIFE OF THE AGREEMENT

 

11.1 Unless otherwise terminated by operation of law or by acts of the parties
in accordance with the terms of this Agreement, this Agreement is in force from
the Effective Date recited on page one and remains in effect for the life of the
last to expire patent in Regents’ Patent Rights, or until the last patent
application licensed under this Agreement is abandoned and no patent in Regents’
Patent Rights ever issues- (the later of these dates, the “Expiration Date”).

 

11.2 Upon termination of this Agreement, prior to Expiration Date, Licensee will
have no further right to make, have made, use or sell any Licensed Product
except as provided in Article 14 (Disposition of Licensed Products on Hand Upon
Termination).

 

11.3 Any expiration or termination of this Agreement will not affect the rights
and obligations set forth in the following Articles;

 

Article 10 Books and Records

 

Article 14 Disposition of Licensed Products on Hand upon Termination

 

Article 16 Use of Names and Trademarks

 

Article 17 Limited Warranty

 

Article 18 Indemnification

 

Article 23 Failure to Perform

 

Article 24 Governing Law

 

12. TERMINATION BY THE REGENTS

 

12.1 If Licensee violates or fails to perform any material term or covenant of
this Agreement, then The Regents may give written notice of the default (“Notice
of Default”) to Licensee. If Licensee does not repair the default within sixty
(60) days after the effective date of the Notice of Default, then The Regents
has the right to terminate this Agreement and the License by a second written
notice (“Notice of Termination”) to Licensee. If The Regents sends a Notice of
Termination to Licensee, then this Agreement automatically terminates on the
effective date of this notice. Termination does not relieve Licensee of its
obligation to pay any royalty or fees owing at the time of termination and does
not impair any accrued right of The Regents.

 

12

 

 

13. TERMINATION BY LICENSEE

 

13.1 Licensee has the right at any time to terminate this Agreement in whole or
with respect to any portion of Regents’ Patent Rights by giving written notice
to The Regents. This notice of termination will be subject to Article 19
(Notices) and will be effective ninety (90) days after the effective date of the
notice.

 

13.2 Any termination in accordance with Paragraph 13.1 does not relieve Licensee
of any obligation or liability accrued prior to termination. Nor does
termination rescind anything done by Licensee or any payments made to The
Regents prior to the effective date of termination. Termination does not affect
in any manner any rights of The Regents arising under this Agreement prior to
termination.

 

14. DISPOSITION OF LICENSED PRODUCTS

 ON HAND UPON TERMINATION

 

14.1 Upon termination of this Agreement, Licensee will have the right to dispose
of all previously made or partially made Licensed Products, but no more, within
a period of six (6) months. But Licensee must submit royalty reports on the sale
of these Licensed Products and must pay royalties at the rate and at the time
provided in this Agreement.

 

15. PATENT MARKING

 

15.1 Licensee must mark all Licensed Products made, used or sold under the terms
of this Agreement, or their containers, in accordance with the applicable patent
marking laws.

 

16. USE OF NAMES AND TRADEMARKS

 

16.1 Neither party is permitted to use any name, trade name, trademark or other
designation of the other party or its employees (including contraction,
abbreviation or simulation of any of the foregoing) in advertising, publicity or
other promotional activity. Unless required by law, Licensee is expressly
prohibited from using the name “The Regents of the University of California” or
the name of any campus of the University of California.

 

17. LIMITED WARRANTY

 

17.1 The Regents warrants that it has the lawful right to grant this license to
Licensee.

 

17.2 This License and the associated Invention are provided WITHOUT WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER WARRANTY,
EXPRESS OR IMPLIED. THE REGENTS MAKE NO REPRESENTATION OR WARRANTY THAT ANY
LICENSED PRODUCT WILL NOT INFRINGE ANY PATENT OR OTHER PROPRIETARY RIGHT.

 

13

 

 

17.3 SUBJECT TO ARTICLE 18 (Indemnification), IN NO EVENT WILL EITHER PARTY BE
LIABLE FOR ANY INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES RESULTING FROM
EXERCISE OF THIS LICENSE OR THE USE OF THE INVENTION OR LICENSED PRODUCTS OR THE
USE OR THE PRACTICE OF LICENSED METHODS.

 

17.4 Nothing in this Agreement will be construed as:

 

17.4a A warranty or representation by The Regents as to the validity or scope of
any Regents’ Patent Rights.

 

17.4b A warranty or representation that anything made, used, sold or otherwise
disposed of under any license granted in this Agreement is or will be free from
infringement of patents of third parties.

 

17.4c Obligate The Regents to bring or prosecute actions or suits against third
parties for patent infringement except as provided in Article 8 (Patent
Infringement).

 

17.4d Conferring by implication, estoppel or otherwise any license or rights
under any patents of The Regents other than Regents’ Patent Rights as defined
herein, regardless of whether such patents are dominant or subordinate to
Regents’ Patent Rights.

 

17.4e Obligate The Regents to furnish any know-how not provided in Regents’
Patent Rights.

 

18. INDEMNIFICATION

 

18.1 Licensee will, and will require its Sublicensees to, indemnify, hold
harmless and defend The Regents, its officers, employees, and agents, the
sponsors of the research that led to the invention, the inventors of the patents
and patent applications in Regents’ Patent Rights and their respective employers
from and against any and all liability, claims, suits, losses, damages, costs,
fees and expenses resulting from or arising out of exercise of this license or
any sublicense. Indemnification includes but is not limited to products
liability. If The Regents, in its sole discretion, believes that there will be a
conflict of interest or it will not otherwise be adequately represented by
counsel chosen by Licensee to defend The Regents in accordance with this
Paragraph 18.1, then The Regents may retain counsel of its choice to represent
it, and Licensee will pay all expenses for such representation.

 

14

 

 

18.2 Licensee, at its sole cost and expense, must insure its activities in
connection with the work under this Agreement and obtain, keep in force and
maintain Comprehensive or Commercial Form General Liability Insurance
(contractual liability included) with limits as follows:

 

18.2a Each occurrence $5,000,000

 

18.2b Products/completed operations aggregate $10,000,000

 

18.2c Personal and advertising injury $5,000,000

 

18.2d General aggregate (commercial form only) $10,000,000

 

18.3 Licensee expressly understands, however, that the coverages and limits in
Paragraph 18.2 do not in any way limit the Licensee’s liability. Licensee must
furnish The Regents with certificates of insurance evidencing compliance with
all requirements. Licensee’s insurance must:

 

18.3a Provide for thirty (30) day advance written notice to The Regents of any
modification.

 

18.3b Indicate that The Regents of the University of California is endorsed as
an Insured under the coverages listed in Paragraph 18.2. 

 

18.3c Include a provision that the coverages will be primary and will not
participate with nor will be excess over any valid and collective insurance or
program of self-insurance carried or maintained by The Regents.

 

18.4 The Regents shall notify Licensee in writing of any claim or suit brought
against The Regents in respect of which The Regents intends to invoke the
provisions of this Article 18 (Indemnification). Licensee shall keep The Regents
informed on a current basis of its defense of any claims under this Article 18
(Indemnification).

 

19. NOTICES

 

19.1 Any notice or payment required to be given to either party must be sent to
the respective address given below and is effective: (a) on the date of delivery
if delivered in person, (b) five (5) days after mailing if mailed by first-class
certified mail, postage paid, or (c) on the next business day if sent by
overnight delivery. Either party may change its designated address by written
notice.

 

  For Licensee: BONE BIOLOGICS           115 North Doheny Drive          
Beverly Hills, California 90211           Attention: Chia Soo         For The
Regents: The Regents of the University of California           University of
California, Los Angeles           Office of Intellectual Property Administration
          10920 Wilshire Blvd., Suite 1200           Los Angeles, California
90024-1406           Attention: Director

 

15

 

 

20. ASSIGNABILITY

 

20.1 This Agreement is binding upon and inures to the benefit of The Regents,
its successors and assigns. But it is personal to Licensee and assignable by
Licensee only with the written consent of The Regents. The consent of The
Regents will not be required if the assignment is in conjunction with the
transfer of all or substantially all of the business of Licensee to which this
license relates.

 

21. LATE PAYMENTS

 

21.1 For each royalty payment or fee not received by The Regents when due,
Licensee must pay to The Regents a simple interest charge of ten percent (10%)
per annum to be calculated from the date payment was due until it was actually
received by The Regents.

 

22. WAIVER

 

22.1 The waiver of any breach of any term of this Agreement does not waive any
other breach of that or any other term.

 

23. FAILURE TO PERFORM

 

23.1 If either party takes legal action against the other because of a failure
of performance due under this Agreement, then the prevailing party is entitled
to reasonable attorney’s fees in addition to costs and necessary disbursements.

 

24. GOVERNING LAW

 

24.1 THIS AGREEMENT IS TO BE INTERPRETED AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF CALIFORNIA, but the scope and validity of any patent or
patent application will be governed by the applicable laws of the country of the
patent or patent application.

 

25. GOVERNMENT APPROVAL OR REGISTRATION

 

25.1 If this Agreement or any associated transaction is required by the law of
any nation to be either approved or registered with any governmental agency,
Licensee will assume all legal obligations to do so. Licensee will notify The
Regents if it becomes aware that this Agreement is subject to a United States or
foreign government reporting or approval requirement. Licensee will make all
necessary filings and pay all costs including fees, penalties, and all other
out-of-pocket costs associated with such reporting or approval process.

 

16

 

 

26. EXPORT CONTROL LAWS

 

26.1 Licensee must observe all applicable United States and foreign laws with
respect to the transfer of Licensed Products and related technical data to
foreign countries, including the International Traffic in Arms Regulations
(ITAR) and the Export Administration Regulations.

 

27. PREFERENCE FOR UNITED STATES INDUSTRY

 

27.1 Because this Agreement grants an exclusive right to a particular use of the
Invention, Licensee must manufacture in the United States any products embodying
this Invention or produced through the Invention’s use to the extent required by
35 U.S.C. §200-212. The Regents agree that, if requested by Licensee, The
Regents will use reasonable and good faith efforts to cooperate with Licensee to
seek a waiver or exception form the foregoing requirement on reasonable showing
thereof by Licensee of a basis for such a waiver.

 

28. FORCE MAJEURE

 

28.1 The parties will be excused from any performance required under this
Agreement if performance is impossible or unfeasible due to any catastrophe or
other major event beyond their reasonable control, including war, riot, or
insurrection; lockouts or other serious labor disputes; and floods, fires,
explosions, or other natural disasters. When such events abate, and in any event
within one (1) year, the parties’ respective obligations will resume.

 

29. CONFIDENTIALITY

 

29.1 If either party discloses confidential information to the other party, the
disclosing party will designate this information as confidential by appropriate
legend or instruction, and the receiving party will:

 

29.1a Use the same degree of care to maintain the secrecy of the confidential
information as it uses to maintain the secrecy of its own information of like
kind.

 

29.1b Use the confidential information only to accomplish the purposes of this
Agreement.

 

29.2 Neither party will disclose confidential information received from the
other party except to its employees, customers, distributors and other agents
who are bound to it by similar obligations of confidence and only as required to
accomplish the purposes of this Agreement.

 

29.3 Neither party will have any confidentiality obligation with respect to the
confidential information belonging to or disclosed by the other party that:

 

29.3a The receiving party can demonstrate by written records was previously
known to it.

 

29.3b The receiving party lawfully obtained from sources under no obligation of
confidentiality.

 

17

 

 

 

29.3c Is or becomes publicly available other than through an act or omission of
the receiving party or any of its employees.

 

29.3d Is required to be disclosed under the California Public Records Act,
governmental audit requirement or other requirement of law.

 

29.4 The provisions of this Article 29 (Confidentiality) will continue in effect
for five (5) years after expiration or termination of this Agreement.

 

29.5 The Regents is free to release to the inventors and senior administrators
employed by The Regents the terms and conditions of this Agreement. If such
release is made, then The Regents shall give notice of the confidential nature
and shall request that the recipient not disclose such terms and conditions to
others. If a third party inquires whether a license to Regents’ Patent Rights is
available, then The Regents may disclose the existence of this Agreement and the
extent of the grant in Article 2 (Grant) to such third party, but will not
disclose the name of Licensee or any other terms or conditions of this
Agreement, except where The Regents is required to release information under the
California Public Records Act, a governmental audit requirement, or other
applicable law.

 

30. MISCELLANEOUS

 

30.1 The headings of the several sections are inserted for convenience of
reference only and are not intended to be a part of, or to affect the meaning or
interpretation of, this Agreement.

 

30.2 This Agreement is not binding upon the parties until it has been signed
below on behalf of each party, in which event it becomes effective as of the
date recited on page one.

 

30.3 No amendment or modification of this Agreement will be valid or binding
upon the parties unless made in writing and signed by each party.

 

30.4 This Agreement embodies the entire understanding of the parties and
supersedes all previous communications, representations or understandings,
either oral or written, between the parties relating to the subject matter
hereof.

 

30.5 If any part of this Agreement is for any reason found to be unenforceable,
all other parts nevertheless remain enforceable as long as a party’s rights
under this Agreement are not materially affected. In lieu of the unenforceable
provision, the parties will substitute or add as part of this Agreement a
provision that will be as similar as possible in economic and business
objectives as was intended by the unenforceable provision.

 

18

 

 

Both The Regents and Licensee have executed this Agreement in duplicate
originals by their authorized officers on the dates written below:

 

BONE BIOLOGICS, INC.   THE REGENTS OF THE UNIVERSITY OF CALIFORNIA           By:
/s/ Mary A. Gray    By: /s/ Emily Loughran    Signature     Signature          
Name: Mary A. “Toni” Gray    Name: Emily Loughran Title: CEO    Title: Director
of Licensing Date: March 20, 2006   Date: March 20, 2006 

 

 

 

 

APPENDIX A

 

REGENTS’ PATENT RIGHTS

 

U.S. Patent Application No. 09/412,297 entitled “NELL-1 Enhanced Bone
Mineralization,” filed October 5, 1999 (UCLA Case No. 1999-560) by Dr. Kang Ting
and assigned to The Resents of the University of California.

 

U.S. Provisional Patent Application No. 60/410,846 (ABANDONED) entitled “NELL-1
Enhanced Bone Mineralization,” filed September 13, 2002 (UCLA Case No.
2002-477-1, 2) by Dr. Kang Ting and assigned to The Regents of the University of
California.

 

PCT Patent Application No. PCT/US03/029281 entitled “NELL-1 Enhanced Bone
Mineralization,” filed September 15, 2003 (UCLA Case No. 2002-477-3) by Dr. Kang
Ting and assigned to The Regents of the University of California.

 

U.S. Provisional Patent Application No. 60/445,672 (ABANDONED) entitled “NELL1
Expression Systems and Neuroprotective Activity of NELL2,” filed February 7,
2003 (UCLA Case No. 2004-331-1) by Drs. Kang Ting, Shunichi Kuroda and Ben Wu
and assigned to The Regents of the University of California.

 

PCT Patent Application No. PCT/US04/003808 entitled “NELL Peptide-Expression
Systems and Bone Formation Activity of NELL Peptide,” filed February 9, 2004
(UCLA Case No. 2004-331-2) by Drs. Kang Ting, Shunichi Kuroda and Ben Wu and
assigned to The Regents of the University of California.

 

U.S. Provisional Patent Application No. 60/653,722 entitled “Pharmaceutical
Compositions for Treating or Preventing Bone Conditions,” filed February 16,
2005 (UCLA Case No. 2006-369-1) by Drs. Kang Ting, Shunichi Kuroda and Chia Soo
and assigned to The Regents of the University of California.

 

A-1

 

 

First Amendment

To

Exclusive License Agreement No. 2006-03-0536

 

This Amendment is made and is effective this 1st day of September 2007 (the
“Effective Date”) by and between The Regents of the University of California
(“The Regents”), a California corporation having its statewide administrative
offices at 1111 Franklin Street, 12th Floor, Oakland, California 94607-5200,
acting through the offices of The University of California, Los Angeles located
at 11000 Kinross Avenue, Suite #200 Los Angeles, CA 90095-7231 and Bone
Biologics, Inc. (“Licensee”), a corporation having a principal place of business
at 115 North Doheny Drive, Beverly Hills, California, 90211 and amends UC
License Agreement Control No. 2006-03-0536 (the Agreement) between The Regents
and Licensee in accordance with the terms and conditions of this Amendment.

 

The parties agree as follows:

 

1. Delete Paragraph 1.4 and replace with the following:

 

The “Field of Use” means modulation of neuroectodermal, mesenchymal cell or
mesoderm derivatives, including musculoskeletal and cardiovascular system
growth, formation, replacement, remodeling, regeneration, or repair
(“Musculoskeletal” and “Cardiovascular”). In addition, Field of Use includes all
cGMP manufacture and gene expression protocols of NELL-1 & 2 protein and all
compositions of matter, formulations, and delivery methods thereof
(“Manufacture”) and application of the Invention to the field of mesodermal
derivatives such as musculoskeletal and cardiovascular systems. Licensee may
request to have additional Fields of Use amended into this Paragraph 1.4. The
Regents may add the proposed field if additional diligence for the development
of the new Field of Use is incorporated into Paragraph 6.3. The new diligence
terms will stipulate dates for completion of specific phases of clinical
development as well as a date for First Commercial Sale for a Licensed Product
in the new Field of Use.

 

2. In Paragraphs 3.2a and 3.2b, the term “Effective Date” is the Effective Date
of this First Amendment when applied to Sublicensing Income received for the
Manufacture or Cardiovascular fields.

 

3. Delete Paragraph 4.2 and replace with the following:

 

For the first (and only the first) Licensed Product in the Musculoskeletal, for
the first (and only the first) Licensed Product in the Cardiovascular field, and
for the first (and only the first) Licensed Product in the Manufacture field
reaching the milestones indicated below, Licensee must make the following
payments to The Regents within thirty (30) days of reaching the milestones:

 

4.2a First Commercial Sale: Twenty-five thousand dollars ($25,000)

 

4.2b FDA marketing approval: Fifty-thousand dollars ($50,000)

 

For the avoidance of doubt, only the first milestone (4.2a) is applicable for
the Manufacture field if the First Commercial Sale is for a Licensed Product in
the Manufacture field that is neither in the Musculoskeletal or Cardiovascular
field.

 

A-2

 

 

4. Expand the diligence Paragraph 6.3 for the Manufacture and Cardiovascular
Fields of Use as set forth below:

 

A. Paragraph 6.3a-g as currently written applies only to Licensed Product in the
Musculoskeletal field and should be renumbered to read 6.3(i)a-g.

 

B. Add the following diligence terms to Paragraph 6.3 to address diligence for
the Cardiovascular field as follows:

 

6.3(ii)aWithin 18 months of the Effective Date of the First Amendment, apply for
maturation funding to identify therapeutic and/or diagnostic applications of
interest in Cardiovascular field through Bone Biologics or Sublicensee of Bone
Biologics.       

Within 36 months of the Effective Date of the First Amendment, receive at least
$100,000 of maturation funding to identify therapeutic and/or diagnostic
applications of interest in Cardiovascular field through Bone Biologics or
Sublicensee of Bone Biologics.

      

Within four and a half (4.5) years of the Effective Date of the First Amendment,
provide The Regents with an updated business plan for commercialization of a
Licensed Product in Cardiovascular field.

   

6.3(ii)bWithin six (6) years of the Effective Date of the First Amendment finish
an animal study to test proof of concept of a Licensed Product in Cardiovascular
field.

 

6.3(ii)cWithin seven (7) years of the Effective Date of the First Amendment
finish a large animal study to test proof of concept of a Licensed Product in
the Cardiovascular field.

 

6.3(ii)dWithin nine (9) years of the Effective Date of the First Amendment
finish preclinical studies for a Licensed Product in the Cardiovascular field.

 

6.3(ii)eWithin twelve (12) years of the Effective Date of the First Amendment
finish Phase I clinical trials (or equivalent) for a licensed product the
Cardiovascular field.

 

6.3(ii)fWithin fourteen (14) years of the Effective Date of the First Amendment
have First Commercial Sale of a Licensed Product in the Cardiovascular field.

 



A-3

 

 

C. Add the following diligence terms to Paragraph 6.3 to address diligence for
the Manufacture field as follows:

 

6.3(iii)aWithin six (6) months of the Effective Date of the First Amendment
provide to The Regents a signed agreement from a third party for cGMP
manufacture.

 

6.3(iii)bWithin eighteen (18) months of the Effective Date of the First
Amendment commence composition of matter and delivery studies on preclinical
protein in small animals. 

 

6.3(iii)cWithin thirty (30) months of the Effective Date of the First Amendment
commence composition of matter and delivery studies on preclinical protein in
large animals.

 

6.3(iii)dWithin forty-two (42) months of the Effective Date of the First
Amendment commence composition of matter and delivery studies on cGMP protein
for an IDE application.

 

6.3(iii)eWithin five an a half (5.5) years of the Effective Date of the First
Amendment commence composition of matter and delivery studies on cGMP protein
for a Phase I clinical trial.

 

6.3(iii)fWithin nine and a half (9.5) years of the Effective Date of the First
Amendment have First Commercial Sale of a Licensed Product with cGMP protein and
specific composition of matter and delivery methods.

 

D. Number the last paragraph of 6.3 as 6.3(iv) as follows:

 

6.3(iv)Licensee may extend any three of these milestones in each of the
Musculoskeletal, Cardiovascular, and Manufacture diligence fields in six (6)
month increments, but not more than once per milestone, by making a ten-thousand
dollar ($10,000) payment to The Regents. In the event of any extension, any
later occurring milestones in the Field of Use will be similarly extended. If
Licensee, directly or through its Affiliates or sublicensees, fulfills all of
its obligations in this Paragraph 6.3, Licensee will be deemed to have satisfied
its diligence obligations under this Article 6 (Diligence).

 



A-4

 

 

All other terms and conditions of the Agreement remain the same.

 

BONE BIOLOGICS, INC.   THE REGENTS OF THE UNIVERSITY OF CALIFORNIA           By:
/s/ Bruce A. Hazuka    By: /s/ Emily Loughran    Signature     Signature        
  Name: Bruce A. Hazuka    Name: Emily Loughran Title: CEO    Title: Director of
Licensing Date: 9/25/07   Date: 9 - 27 - 07 

 

A-5

 

 



First Amendment
to
Exclusive License Agreement No. 2006-03-0536

 

This Amendment is made and is effective this 1st day of September 2007 (the
“Effective Date”) by and between The Regents of the University of California
(“The Regents”), a California corporation having its statewide administrative
offices at 1111 Franklin Street, 12th Floor, Oakland, California 94607-5200,
acting through the offices of The University of California, Los Angeles located
at 11000 Kinross Avenue, Suite #200 Los Angeles, CA 90095-7231 and Bone
Biologics, Inc. (“Licensee”), a corporation having a principal place of business
at 115 North Doheny Drive, Beverly Hills, California, 90211 and amends UC
License Agreement Control No. 2006-03-0536 (the “Agreement”) between The Regents
and Licensee in accordance with the terms and conditions of this Amendment.

 

The parties agree as follows:

 

1. Delete Paragraph 1.4 and replace with the following:

 

The “Field of Use” means modulation of neuroectodermal, mesenchymal cell or
mesoderm derivatives, including musculoskeletal and cardiovascular system
growth, formation, replacement, remodeling, regeneration, or repair
(“Musculoskeletal” and “Cardiovascular”). In addition, Field of Use includes all
cGMP manufacture and gene expression protocols of NELL-1 & 2 protein and all
compositions of matter, formulations, and delivery methods thereof
(“Manufacture”) and application of the Invention to the field of mesodermal
derivatives such as musculoskeletal and cardiovascular systems. Licensee may
request to have additional Fields of Use amended into this Paragraph 1.4. The
Regents may add the proposed field if additional diligence for the development
of the new Field of Use is incorporated into Paragraph 6.3. The new diligence
terms will stipulate dates for completion of specific phases of clinical
development as well as a date for First Commercial Sale for a Licensed Product
in the new Field of Use.

 

2. In Paragraphs 3.2a and 3.2b, the term “Effective Date” is the Effective Date
of this First Amendment when applied to Sublicensing Income received for the
Manufacture or Cardiovascular fields.

 

3. Delete Paragraph 4.2 and replace with the following:

 

For the first (and only the first) Licensed Product in the Musculoskeletal, for
the first (and only the first) Licensed Product in the Cardiovascular field, and
for the first (and only the first) Licensed Product in the Manufacture field
reaching the milestones indicated below, Licensee must make the following
payments to The Regents within thirty (30) days of reaching the milestones:

 

4.2a First Commercial Sale: Twenty-five thousand dollars ($25,000)

 

4.2b FDA marketing approval: Fifty-thousand dollars ($50,000)

 

 

 

 

For the avoidance of doubt, only the first milestone (4.2a) is applicable for
the Manufacture field if the First Commercial Sale is for a Licensed Product in
the Manufacture field that is neither in the Musculoskeletal or Cardiovascular
field.

 

4. Expand the diligence Paragraph 6.3 for the Manufacture and Cardiovascular
Fields of Use as set forth below:

 

A. Paragraph 6.3a-g as currently written applies only to Licensed Product in the
Musculoskeletal field and should be renumbered to read 6.3(i)a-g.

 

B. Add the following diligence terms to Paragraph 6.3 to address diligence for
the Cardiovascular field as follows:

 

6.3(ii)a Within 18 months of the Effective Date of the First Amendment, apply
for maturation funding to identify therapeutic and/or diagnostic applications of
interest in Cardiovascular field through Bone Biologics or Sublicensee of Bone
Biologics.

 

Within 36 months of the Effective Date of the First Amendment, receive at least
$100,000 of maturation funding to identify therapeutic and/or diagnostic
applications of interest in Cardiovascular field through Bone Biologics or
Sublicensee of Bone Biologics.

 

Within four and a half (4.5) years of the Effective Date of the First Amendment,
provide The Regents with an updated business plan for commercialization of a
Licensed Product in Cardiovascular field.

 

6.3(ii)b Within six (6) years of the Effective Date of the First Amendment
finish an animal study to test proof of concept of a Licensed Product in
Cardiovascular field.

 

6.3(ii)c Within seven (7) years of the Effective Date of the First Amendment
finish a large animal study to test proof of concept of a Licensed Product in
the Cardiovascular field.

 

6.3(ii)d Within nine (9) years of the Effective Date of the First Amendment
finish preclinical studies for a Licensed Product in the Cardiovascular field.

 

6.3(ii)e Within twelve (12) years of the Effective Date of the First Amendment
finish Phase I clinical trials (or equivalent) for a licensed product the
Cardiovascular field.

 

6.3(ii)f Within fourteen (14) years of the Effective Date of the First Amendment
have First Commercial Sale of a Licensed Product in the Cardiovascular field.

 

2

 

  

C. Add the following diligence terms to Paragraph 6.3 to address diligence for
the Manufacture field as follows:

 

6.3(iii)a Within six (6) months of the Effective Date of the First Amendment
provide to The Regents a signed agreement from a third party for cGMP
manufacture.

 

6.3(iii)b Within eighteen (18) months of the Effective Date of the First
Amendment commence composition of matter and delivery studies on preclinical
protein in small animals.

 

6.3(iii)c Within thirty (30) months of the Effective Date of the First Amendment
commence composition of matter and delivery studies on preclinical protein in
large animals.

 

6.3(iii)d Within forty-two (42) months of the Effective Date of the First
Amendment commence composition of matter and delivery studies on cGMP protein
for an IDE application.

 

6.3(iii)e Within five and a half (5.5) years of the Effective Date of the First
Amendment commence composition of matter and delivery studies on cGMP protein
for a Phase I clinical trial.

 

6.3(iii)f Within nine and a half (9.5) years of the Effective Date of the First
Amendment have First Commercial Sale of a Licensed Product with cGMP protein and
specific composition of matter and delivery methods.

 

D. Number the last paragraph of 6.3 as 6.3(iv) as follows:

 

6.3(iv) Licensee may extend any three of these milestones in each of the
Musculoskeletal, Cardiovascular, and Manufacture diligence fields in six (6)
month increments, but not more than once per milestone, by making a ten-thousand
dollar ($10,000) payment to The Regents. In the event of any extension, any
later occurring milestones in the Field of Use will be similarly extended. If
Licensee, directly or through its Affiliates or sublicensees, fulfills all of
its obligations in this Paragraph 6.3, Licensee will be deemed to have satisfied
its diligence obligations under this Article 6 (Diligence).

 

All other terms and conditions of the Agreement remain the same.

 

BONE BIOLOGICS, INC   THE REGENTS OF THE UNIVERSITY OF CALIFORNIA       By: /s/
Bruce A. Hazuka   By: /s/ Emily Loughran Name: Bruce A. Hazuka   Name: Emily
Loughran Title CEO   Title Director of Licensing Date: 9/25/07   Date: 9 - 27 -
07

 



3

 



 

Second Amendment To Exclusive License Agreement
UC Control No. 2006-03-0536

 

THIS SECOND AMENDMENT (the “Amendment”) is effective this 29th day of May 2008
(the “Effective Date”) by and between THE REGENTS OF THE UNIVERSITY OF
CALIFORNIA (“The Regents”), a California corporation having its statewide
administrative offices at 1111 Franklin Street, 12th Floor, Oakland, California
94607-5200, acting through the offices of The University of California, Los
Angeles located at 11000 Kinross Avenue, Suite #200, Los Angeles, CA 90095-7231
and BONE BIOLOGICS, INC. (“Licensee”), a corporation having a principal place of
business at 115 North Doheny Drive, Beverly Hills, California, 90211 and amends
the exclusive license agreement, Control No. 2006-03-0536, effective as of the
15th day of March 2006 between The Regents and Licensee (the “Agreement”) in
accordance with the terms and conditions of this Amendment.

 

The parties agree as follows:

 

1. Amend Article 1, Paragraph 1.1/ Regent’s Patent Rights of the Agreement to
include the following UC Case Number:

 

“UC Case Number: 2008-238 ‘Vascular Effects of Nell-1’ ”

 

2. Amend Article 4/ FEES of the Agreement to add Paragraph 4.5 to the Article:

 

“4.5 Licensee must pay The Regents a milestone fee of Ten Thousand Dollars
($10,000) upon issuance of the first U.S. Patent claiming priority to
provisional filing 60/983,903.”

 

All other terms and conditions of the Agreement remain the same.

 

This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument. Facsimile, Portable Document Format (PDF) or photocopied
signatures of the Parties will have the same legal validity as original
signatures.

 

Both The Regents and Licensee have executed this Second Amendment in duplicate
originals by their authorized officers on the dates written below:

 

BONE BIOLOGICS, INC   THE REGENTS OF THE UNIVERSITY OF CALIFORNIA       By: /s/
Bruce A. Hazuka    By: /s/ Emily Loughran Name: Bruce A. Hazuka    Name: Emily
Loughran  Title: CEO    Title: Director of Licensing Date: 6/25/08    Date: 6 -
30 - 08 

 



1

 



 

Third Amendment to Exclusive License Agreement
UC Control No. 2006-03-0536

 

THIS THIRD AMENDMENT (the “Amendment”) is effective this 4th day of December
2008 (the “Effective Date”) by and between THE REGENTS OF THE UNIVERSITY OF
CALIFORNIA (“The Regents”), a California corporation having its statewide
administrative offices at 1111 Franklin Street, 12th Floor, Oakland, California
94607-5200, acting through the offices of The University of California, Los
Angeles located at 11000 Kinross Avenue, Suite #200, Los Angeles, CA 90095-7231
and BONE BIOLOGICS, INC. (“Licensee”), a corporation having a principal place of
business at 115 North Doheny Drive, Beverly Hills, California, 90211 and amends
the Exclusive License Agreement, Control No. 2006-03-0536, effective as of the
March 15, 2006, the First Amendment dated September 1, 2007, and the Second
Amendment dated May 29, 2008 between The Regents and Licensee (collectively, the
“Agreement”) in accordance with the terms and conditions of this Amendment.

 

Recitals

 

WHEREAS Licensee desires to add the following invention to the Agreement and
Appendix A:

 

UCLA Case 2009-271: “Recombinant NELL Protein Production;”

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants, and agreements hereinafter set forth, ail parties to this
First Amendment mutually agree to amend the Agreement as follows:

 

1. Amend the RECITALS of the Agreement as follows:

 

Add: UCLA Case Number: 2009-271: “Recombinant NELL Protein Production.”

 

2. Amend Article 1, Paragraph 1.1/ Regent’s Patent Rights of the Agreement to
include UC Case Number 2009-271.

 

3. Delete APPENDIX A (REGENTS’ PATENT RIGHTS) of the Agreement in its entirety
and replace it with the revised APPENDIX A (REGENTS’ PATENT RIGHTS) attached.

 

All other terms and conditions of the Agreement remain the same.

 

This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument Facsimile, Portable Document Format (PDF) or photocopied
signatures of the Parties will have the same legal validity as original
signatures.

 

Both The Regents and Licensee have executed this Third Amendment in duplicate
originals by their authorized officer’s on the dates written below:

 

[SIGNATURE PAGE FOLLOWS:]

 

1

 

 

BONE BIOLOGICS, INC   THE REGENTS OF THE UNIVERSITY OF CALIFORNIA       By:

/s/ Bruce A. Hazuka

  By: /s/ Emily Loughran Name:

Bruce A. Hazuka

  Name: Emily Loughran Title: President + CEO   Title: Director of Licensing
Date: Dec. 4, 2008   Date: 2 - 23 - 09

 

2

 

 

Appendix A

REGENTS’ PATENT RIGHTS

 

1) UCLA CASE NO. 1999-560 (“Enhanced Mineralization in Osteoblasts”)

 

United States Patent No. 7,052,856 entitled, “Enhanced Mineralization in
Osteoblasts”, issued May 30, 2006 (UCLA Case No. 1999-560-1) by Dr. Kang Ting
and assigned to The Regents of the University of California.

 

U.S. Patent Application No. 09/412,297 entitled “Enhanced Mineralization in
Osteoblasts,” filed October 5, 1999 (UCLA Case No. 1999-560-1) by Dr. Kang Ting
and assigned to The Regents of the University of California.

 

PCT Application No. PCT/US00/27477 (ABANDONED) entitled, “Enhanced
Mineralization in Osteoblasts,” filed October 4, 2000 (UCLA Case No. 1999-560-1)
by Dr. Kang Ting and assigned to The Regents of the University of California.

 

U.S. Patent Application No. 11/392,294 entitled “Enhanced Mineralization in
Osteoblasts,” filed March 28, 2006 (UCLA Case No. 1999-560-2) by Dr. Kang Ting
and assigned to The Regents of the University of California.

 

U.S. Patent Application No. 11/594,510 entitled “Enhanced Mineralization in
Osteoblasts,” filed November 7, 2006 (UCLA Case No. 1999-560-3) by Drs. Kang
Ting, Benjamin M. Wu, and Chia B. Soo and assigned to The Regents of the
University of California.

 

PCT Application No. PCT/US07/083655 entitled, “Enhanced Mineralization in
Osteoblasts”, filed November 05, 2007 (UCLA Case No. 1999-560-3) by Drs. Kang
Ting, Benjamin M. Wu, and Chia B. Soo and assigned to The Regents of the
University of California.

 

U.S. Patent Application No. 11/713,366 entitled “Enhanced Mineralization in
Osteoblasts,” filed March 1, 2007 (UCLA Case No. 1999-560-4) by Dr. Kang Ting
and assigned to The Regents of the University of California.

 

PCT Application No. PCT/US08/054779 entitled, “Enhanced Mineralization in
Osteoblasts”, filed February 22, 2008 (UCLA Case No. 1999-560-4) by Dr. Kang
Ting and assigned to The Regents of the University of California.

 

U.S. Patent Application No. 11/977,031 entitled “Enhanced Mineralization in
Osteoblasts,” filed October 22, 2007 (UCLA Case No. 1999-560-5) by Dr. Kang Ting
and assigned to The Regents of the University of California.

 

2) UCLA CASE NO. 2002-477 (“NELL-1 Enhanced Bone Mineralization”)

 

U.S. Provisional Patent Application No. 60/410,846 (ABANDONED) entitled “NELL-1
Enhanced Bone Mineralization,” filed September 13, 2002 (UCLA Case No.
2002-477-1, 2) by Dr. Kang Ting and assigned to The Regents of the University of
California.



 

3

 

 

U.S. Patent Application No. 10/527,786 (ABANDONED) entitled “NELL-1 Enhanced
Bone Mineralization,” filed September 15, 2003 (UCLA Case No. 2002-477-3) by Dr.
Kang Ting and assigned to The Regents of the University of California.

 

PCT Patent Application No. PCT/US03/029281 (ABANDONED) entitled “NELL-1 Enhanced
Bone Mineralization,” filed September 15, 2003 (UCLA Case No. 2002-477-3) by Dr.
Kang Ting and assigned to The Regents of the University of California.

 

Canadian Patent Application No. 2498751 entitled “NELL-1 Enhanced Bone
Mineralization,” filed September 15, 2003 (UCLA Case No. 2002-477-3) by Dr. Kang
Ting and assigned to The Regents of the University of California.

 

Chinese Patent Application No. 03824975.8 entitled “NELL-1 Enhanced Bone
Mineralization,” filed September 15, 2003 (UCLA Case No. 2002-477-3) by Dr. Kang
Ting and assigned to The Regents of the University of California.

 

European Patent Application No. 03752446.9 entitled “NELL-1 Enhanced Bone
Mineralization,” filed September 15, 2003 (UCLA Case No. 2002-477-3) by Dr. Kang
Ting and assigned to The Regents of the University of California.

 

Japanese Patent Application No. 2004-536597 entitled “NELL-1 Enhanced Bone
Mineralization,” filed September 15, 2003 (UCLA Case No. 2002-477-3) by Dr. Kang
Ting and assigned to The Regents of the University of California.

 

South Korean Patent Application No. 2005-7004382 entitled “NELL-1 Enhanced Bone
Mineralization,” filed September 15, 2003 (UCLA Case No. 2002-477-3) by Dr. Kang
Ting and assigned to The Regents of the University of California.

 

U.S. Patent Application No. 11/973,831 entitled “NELL-1 Enhanced Bone
Mineralization,” filed October 9, 2007 (UCLA Case No. 2002-477-4) by Dr. Kang
Ting and assigned to The Regents of the University of California.

 

3) UCLA CASE NO. 2004-331 (“NELL-1 Expression Systems and Neuroprotective
Activity of NELL-2”)

 

U.S. Provisional Patent Application No. 60/445,672 (ABANDONED) entitled “NELL-1
Expression Systems and Neuroprotective Activity of NELL-2,” filed February 7,
2003 (UCLA Case No. 2004-331-1) by Drs. Kang Ting, Shunichi Kuroda and Benjamin
M. Wu and assigned to The Regents of the University of California.

 

U.S. Patent Application No. 10/544,553 entitled “NELL-1 Expression Systems and
Neuroprotective Activity of NELL-2,” filed February 9, 2004 (UCLA Case No.
2004-331-2) by Drs. Kang Ting, Shunichi Kuroda and Benjamin M. Wu and assigned
to The Regents of the University of California.

 

4

 

 

PCT Patent Application No. PCT/US04/003808 (ABANDONED) entitled “NELL-1
Expression Systems and Neuroprotective Activity of NELL-2,” filed February 9,
2004 (UCLA Case No. 2004-331-2) by Drs. Kang Ting, Shunichi Kuroda and Benjamin
M. Wu and assigned to The Regents of the University of California.

 

Canadian Patent Application No. 2515208 entitled “NELL-1 Expression Systems and
Neuroprotective Activity of NELL-2,” filed February 9, 2004 (UCLA Case No.
2004-331-2) by Drs. Kang Ting, Shunichi Kuroda and Benjamin M. Wu and assigned
to The Regents of the University of California.

 

Chinese Patent Application No. 200480009450.1 entitled “NELL-1 Expression
Systems and Neuroprotective Activity of NELL-2,” filed February 9, 2004 (UCLA
Case No. 2004-331-2) by Drs. Kang Ting, Shunichi Kuroda and Benjamin M. Wu and
assigned to The Regents of the University of California.

 

European Patent Application No. 04709500.5 entitled “NELL-1 Expression Systems
and Neuroprotective Activity of NELL-2,” filed February 9, 2004 (UCLA Case No.
2004-331-2) by Drs. Kang Ting, Shunichi Kuroda and Benjamin M. Wu and assigned
to The Regents of the University of California.

 

Japanese Patent Application No. 2006-503442 entitled “NELL-1 Expression Systems
and Neuroprotective Activity of NELL-2,” filed February 9, 2004 (UCLA Case No.
2004-331-2) by Drs. Kang Ting, Shunichi Kuroda and Benjamin M. Wu and assigned
to The Regents of the University of California.

 

South Korean Patent Application No. 10-2005-7014588 entitled “NELL-1 Expression
Systems and Neuroprotective Activity of NELL-2,” filed February 9, 2004 (UCLA
Case No. 2004-331-2) by Drs. Kang Ting, Shunichi Kuroda and Benjamin M. Wu and
assigned to The Regents of the University of California.

 

U.S. Patent Application No. 11/601,529 entitled “NELL-1 Expression Systems and
Neuroprotective Activity of NELL-2,” filed November 17, 2006 (UCLA Case No.
2004-331-3) by Drs. Kang Ting. Shunichi Kuroda and Benjamin M. Wu and assigned
to The Regents of the University of California.

 

PCT Patent Application No. PCT/US07/084074 entitled “NELL-1 Expression Systems
and Neuroprotective Activity of NELL-2,” filed November 8, 2007 (UCLA Case No.
2004-331-3) by Drs. Kang Ting. Shunichi Kuroda and Benjamin M. Wu and assigned
to The Regents of the University of California.

 

U.S. Provisional Patent Application No. for UCLA Case No. 2004-331-4 entitled
“NELL-1 Expression Systems and Neuroprotective Activity of NELL-2,” by Drs. Kang
Ting, Shunichi Kuroda and Benjamin M. Wu and assigned to The Regents of the
University of California was COMBINED INTO 2009-271.

 

5

 

 

4) UCLA CASE NO. 2006-369 (“Pharmaceutical Compositions for Treating or
Preventing Bone Conditions”)

 

U.S. Provisional Patent Application No. 60/653,722 (ABANDONED) entitled
“Pharmaceutical Compositions for Treating or Preventing Bone Conditions,” filed
February 16, 2005 (UCLA Case No. 2006-369-1) by Drs. Kang Ting, Shunichi Kuroda,
Chia B. Soo, and Benjamin M. Wu and assigned to The Regents of the University of
California.

 

U.S. Patent Application No. 11/884,525 entitled “Pharmaceutical Compositions for
Treating or Preventing Bone Conditions,” filed February 16, 2006 (UCLA Case No.
2006-369-2) by Drs. Kang Ting, Shunichi Kuroda, Chia B. Soo, and Benjamin M. Wu
and assigned to The Regents of the University of California.

 

PCT Patent Application No. PCT/US06/005473 (ABANDONED) entitled “Pharmaceutical
Compositions for Treating or Preventing Bone Conditions,” filed February 16,
2006 (UCLA Case No. 2006-369-2) by Drs. Kang Ting, Shunichi Kuroda and Ben Wu
and assigned to The Regents of the University of California.

 

Canadian Patent Application No. 2,597,605 entitled “Pharmaceutical Compositions
for Treating or Preventing Bone Conditions,” filed February 16, 2006 (UCLA Case
No. 2006-369-2) by Drs. Kang Ting, Shunichi Kuroda, Chia B. Soo, and Benjamin M.
Wu and assigned to The Regents of the University of California.

 

Chinese Patent Application No. 200680012707.8 entitled “Pharmaceutical
Compositions for Treating or Preventing Bone Conditions,” filed February 16,
2006 (UCLA Case No. 2006-369-2) by Drs. Kang Ting, Shunichi Kuroda, Chia B. Soo,
and Benjamin M. Wu and assigned to The Regents of the University of California.

 

European Patent Application No. 06735230.2 entitled “Pharmaceutical Compositions
for Treating or Preventing Bone Conditions,” filed February 16, 2006 (UCLA Case
No. 2006-369-2) by Drs. Kang Ting, Shunichi Kuroda, Chia B. Soo, and Benjamin M.
Wu and assigned to The Regents of the University of California.

 

Japanese Patent Application No. 2007-556289 entitled “Pharmaceutical
Compositions for Treating or Preventing Bone Conditions,” filed February 16,
2006 (UCLA Case No. 2006-369-2) by Drs. Kang Ting, Shunichi Kuroda, Chia B. Soo,
and Benjamin M. Wu and assigned to The Regents of the University of California.

 

South Korean Patent Application No. PCT/US06/005473 entitled “Pharmaceutical
Compositions for Treating or Preventing Bone Conditions,” filed February 16,
2006 (UCLA Case No. 2006-369-2) by Drs. Kang Ting, Shunichi Kuroda, Chia B. Soo,
and Benjamin M. Wu and assigned to The Regents of the University of California.

 

6

 

 

5) UCLA CASE NO. 2008-238 (“NELL-1 Compositions”)

 

U.S. Provisional Patent Application No. 60/983,903 (ABANDONED) entitled “NELL-1
Compositions,” filed October 30, 2007 (UCLA Case No. 2008-238-1) by Drs. Kang
Ting, Chia B. Soo and Xinli Zhang and assigned to The Regents of the University
of California.

 

U.S. Patent Application No. 11/929,708 entitled “NELL-1 Compositions,” filed
October 30, 2007 (UCLA Case No. 2008-238-2) by Drs. Kang Ting, Chia B. Soo and
Xinli Zhang and assigned to The Regents of the University of California. -

 

PCT Patent Application No. PCT/US08/081168 entitled “NELL-1 Compositions,” filed
October 30, 2007 (UCLA Case No. 2008-238-2) by Drs. Kang Ting, Chia B. Soo and
Xinli Zhang and assigned to The Regents of the University of California.

 

6) UCLA CASE NO. 2009-271 (“Recombinant NELL Protein Production”)

 

U.S. Provisional Patent Application No. 61/103,534 (Combined with UC Case
2004-331-4: “NELL-1 Expression Systems and Neuroprotective Activity of NELL-2,”)
entitled “Recombinant NELL Protein Production,” filed October 07, 2008 (UCLA
Case No. 2009-271-1) by Drs. Kang Ting and Chia B. Soo and assigned to The
Regents of the University of California.

 



7

 

 

Fourth Amendment to Exclusive License Agreement
UC Control No. 2006-03-0536

 

THIS FOURTH AMENDMENT (the “Amendment”) is effective this 19th day of August
2009 (the “Effective Date”) by and between THE REGENTS OF THE UNIVERSITY OF
CALIFORNIA (“The Regents”), a California corporation having its statewide
administrative offices at 1111 Franklin Street, 12th Floor, Oakland, California
94607-5200, acting through the offices of The University of California, Los
Angeles located at 11000 Kinross Avenue, Suite #200, Los Angeles, CA 90095-7231
and aBONE BIOLOGICS, INC. (“Licensee”), a corporation having a principal place
of business at 115 North Doheny Drive, Beverly Hills, California, 90211 and
amends the Exclusive License Agreement, Control No. 2006-03-0536, effective as
of the March 15, 2006, the First Amendment dated September 1, 2007, and the
Second Amendment dated May 29, 2008, Third Amendment dated December 4, 2008
between The Regents and Licensee (collectively, the “Agreement”) in accordance
with the terms and conditions of this Amendment.

 

Recitals

 

WHEREAS, the Licensee desires to add UC Case No. 2009-569 to the Agreement;

 

WHEREAS, The Regents desires to update language concerning patent filing,
prosecution and maintenance;

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants, and agreements hereinafter set forth, all parties to this
Fourth Amendment mutually agree to amend the Agreement as follows:

 

1. Amend the RECITALS of the Agreement as follows:

 

Add: UCLA Case No. 2009-569: “NELL-1 Isoform”

 

2. Amend Article 1, Paragraph 1.1/ Regent’s Patent Rights of the Agreement to
include UC Case No. 2009-569.

 

3. Delete Article 7 (PATENT FILING, PROSECUTION AND MAINTENANCE) of the
Agreement in its entirety and replace it with the following:

 

“7. PATENT FILING, PROSECUTION AND MAINTENANCE

 

7.1 Patent Prosecution

 

7.1a As long as Licensee has complied with its obligations to reimburse or
pre-pay The Regents for patent prosecution costs as set forth in this Article 7
(PATENT FILING, PROSECUTION AND MAINTENANCE), The Regents will file, prosecute
and maintain the patents and applications comprising Regents’ Patent Rights.
These patents will be held in the name of The Regents and will be obtained with
counsel of The Regents’ choice. The Regents must provide Licensee with copies of
each patent application, office action, response to office action, request for
terminal disclaimer, and request for reissue or reexamination of any patent or
patent application under Regents’ Patent Rights. The Regents will consider any
comments or suggestions by Licensee and will use reasonable efforts to amend
patent applications to include claims reasonably requested by Licensee to
protect the products and services contemplated under this Agreement. The Regents
is entitled to take action to preserve rights and minimize costs whether or not
Licensee has commented, and will use reasonable efforts to not allow any
Regents’ Patent Rights for which Licensee is licensed and is underwriting the
costs of to lapse or become abandoned without Licensee’s written authorization
under Paragraph 7.4, except for the filing of continuations, divisionals, or the
like that substitute for the lapsed application.

 

1

 

  

7.1b Licensee has the right to request patent filings on the Invention in the
United States and any foreign territories where Regents’ Patent Rights are
available (“National Phase Filing”) by providing a written request to The
Regents identifying which territories Licensee has selected for patent
prosecution no later than ninety (90) days prior to the deadline for filing any
such National Phase Filing (“Patent Prosecution Request”). All other requests
and instructions for patent prosecution (for example Chapter Two Demands,
responses to office actions, utility filings, provisional patent filings, etc.)
shall be provided in writing by Licensee to The Regents no later than ninety
(90) days prior to the deadline set by the patent office in the territory such
patent action is to take place in (also a “Patent Prosecution Request” for
purposes of this Agreement). The absence of this Patent Prosecution Request by
the deadline specified in this Paragraph 7.1 will be considered an election not
to secure the patent rights associated with the specific phase of patent
prosecution in such territory, and such patent application(s) and patent(s) will
not be part of Regents’ Patent Rights and therefore not subject to this
Agreement, and Licensee will have no further rights or license to them.

 

7.1c Ninety (90) days before the deadline for filing a Chapter Two Demand and
ninety (90) days before the deadline for filing a National Phase Filing, but not
sooner, The Regents will have the right to file patent applications at its own
expense in any territory which Licensee has not identified in written notice
pursuant to this Paragraph 7.1 and such patent application(s) and patent(s) will
not be part of Regents’ Patent Rights and therefore not subject to this
Agreement, and Licensee will have no further rights or license to them.

 

7.2 Past Patent Costs

 

Licensee will bear all costs incurred prior to the term of this Agreement in the
preparation, filing, prosecution and maintenance of patent applications and
patents in Regents’ Patent Rights (“Past Patent Costs”). Prosecution includes,
but is not limited to, interferences, oppositions and any other inter partes
matters originating in a patent office. Licensee must send payment for such Past
Patent Costs to The Regents within thirty (30) days of Licensee’s receipt of an
invoice for these costs.

 

7.3 Ongoing Patent Costs

 

7.3a Licensee will bear all costs incurred during the term of this Agreement in
the preparation, filing, prosecution and maintenance of patent applications and
patents in Regents’ Patent Rights (“Ongoing Patent Costs”). Prosecution
includes, but is not limited to, interferences, oppositions and any inter partes
matters originating in a patent office. Licensee’s obligation to underwrite and
to pay all United States and foreign patent costs will continue for as long as
this Agreement remains in effect. Licensee may request a cost estimate for
patent filings, chapter two demands and office actions (“Cost Estimate”). Fees
and expenses that are due to incidentals (for example photocopy charges or long
distance phone charges) are not included within such Cost Estimate unless
expressly so stated, nor is Licensee’s direct interaction with Regents’ counsel
such as by phone calls, e-mails, in person meetings and the like.

 

2

 

  

7.3b With each Patent Prosecution Request, Licensee must pay in advance to The
Regents The Regents’ patent counsel’s estimated costs for undertaking any
utility patent filing, National Phase Filing or office action filing before The
Regents authorizes its patent counsel to proceed with such patent action
(“Advanced Payment”). The absence of this Advanced Payment will be considered an
election not to secure the patent rights associated with the specific phase of
patent prosecution in such territory, and such patent application(s) and
patent(s) will not be part of Regents’ Patent Rights and therefore not subject
to this Agreement, and Licensee will have no further rights or license to them.

 

7.4 Termination of Patent Prosecution by Licensee

 

Licensee may terminate its obligations with respect to any given patent
application or patent within Regents’ Patent Rights by providing written notice
to The Regents (“Patent Termination Notice”), and termination of Licensee’s
obligations with respect to such patent application or patent will be effective
three (3) months after receipt of such Patent Termination Notice by The Regents.
The Regents will use its best efforts to curtail patent costs chargeable to
Licensee under this Agreement after this Patent Termination Notice is received
by The Regents from Licensee. The Regents may continue prosecution or
maintenance of these application(s) or patent(s) at its sole discretion and
expense, and such application(s) and patent(s) will not be part of Regents’
Patent Rights and therefore not subject to this Agreement, and Licensee will
have no further rights or license to them.”

 

4. Amend the APPENDIX A (REGENTS’ PATENT RIGHTS) of the Agreement by adding the
following:

 

“7) UCLA CASE NO. 2009-569 (“NELL-1 Isoform”)

 

Provisional Patent Application No. 61/163,297 entitled, “NELL-1 Isoform”, filed
March 25, 2009 (UCLA Case No. 2009-569-1) by Dr(s). Kang Ting and Chia B. Soo,
and assigned to The Regents.”

 

All other terms and conditions of the Agreement remain the same.

  

[SIGNATURE PAGE FOLLOW:]

 

3

 

 

This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument. Facsimile, Portable Document Format (PDF) or photocopied
signatures of the Parties will have the same legal validity as original
signatures.

 

Both The Regents and Licensee have executed this Fourth Amendment by their
authorized officers on the dates written below:

 



BONE BIOLOGICS, INC   THE REGENTS OF THE UNIVERSITY OF CALIFORNIA       By: /s/
Bruce A. Hazuka   By: /s/ Emily Loughran Name: Bruce A. Hazuka   Name: Emily
Loughran Title: President - CEO   Title: Director of Licensing Date: 8/19/09  
Date: January 6, 2010

  

4

 

 

Fifth Amendment
to
Exclusive License Agreement
UC Control No. 2006-03-0536

 

THIS FIFTH AMENDMENT (the “Amendment”) is effective this 11th day of January
2011 (the “Effective Date”) by and between THE REGENTS OF THE UNIVERSITY OF
CALIFORNIA (“The Regents”), a California corporation having its statewide
administrative offices at 1111 Franklin Street, 12th Floor, Oakland, California
94607-5200, acting through the offices of The University of California, Los
Angeles located at 11000 Kinross Avenue, Suite #200, Los Angeles, CA 90095-7231
and BONE BIOLOGICS, INC. (“Licensee”), a corporation having a principal place of
business at 115 North Doheny Drive, Beverly Hills, California, 90211 and amends
the Exclusive License Agreement, Control No. 2006-03-0536, effective as of the
March 15, 2006, the First Amendment dated September 1, 2007, the Second
Amendment dated May 29, 2008, Third Amendment dated December 4, 2008, and the
Fourth Amendment dated August 19, 2009 between The Regents and Licensee
(collectively, the “Agreement”) in accordance with the terms and conditions of
this Amendment.

 

Recitals

 

WHEREAS, the Licensee desires to add UCLA Case No. 2011-416 to the Agreement;

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants, and agreements hereinafter set forth, all parties to this
Fifth Amendment mutually agree to amend the Agreement as follows:

 

1. Amend the RECITALS of the Agreement as follows:

 

Add: UCLA Case No. 2011-416: “Using NELL-1 to Inhibit Osteoclasts and to
Prevent, Treat Osteoporosis”

 

2. Amend Article 1, Paragraph 1.1/ Regent’s Patent Rights of the Agreement to
include UCLA Case No. 2011-416.

 

3. Amend the APPENDIX A (REGENTS’ PATENT RIGHTS) of the Agreement by adding the
following:

 

“7) UCLA CASE NO. 2011-416 (“Using NELL-1 to Inhibit Osteoclasts and to Prevent,
Treat Osteoporosis”)

 

Provisional Patent Application No. 61/432,544 entitled, “Using NELL-1 to Inhibit
Osteoclasts and to Prevent, Treat Osteoporosis,” filed January 13, 2011 (UCLA
Case No. 2011-416-1) by Dr(s). Chia B. Soo and Kang Ting, and assigned to The
Regents.”

 

All other terms and conditions of the Agreement remain the same.

 

[SIGNATURE PAGE FOLLOW:]

 

1

 

 

This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument. Facsimile, Portable Document Format (PDF) or photocopied
signatures of the Parties will have the same legal validity as original
signatures.

 

Both The Regents and Licensee have executed this Fifth Amendment by their
authorized officers on the dates written below:

 

BONE BIOLOGICS, INC   THE REGENTS OF THE UNIVERSITY OF CALIFORNIA           By:
/s/ Bruce A. Hazuka   By: /s/ Emily Loughran Name: Bruce A. Hazuka   Name: Emily
Loughran Title: President   Title: Director of Licensing Date: January 11, 2011
  Date: 3 - 30 - 2011

 

2

 

 

Sixth Amendment
to
the License Agreement
UC Control No. 2006-03-0536

 

THIS SIXTH AMENDMENT (the “Sixth Amendment”) is effective this August 18, 2011
(the “Effective Date”) by and between THE REGENTS OF THE UNIVERSITY OF
CALIFORNIA (“The Regents”), a California corporation having its statewide
administrative offices at 1111 Franklin Street, 12th Floor, Oakland, California
94607-5200, acting through the offices of The University of California, Los
Angeles located at 11000 Kinross Avenue, Suite #200, Los Angeles, CA 90095-7231
and BONE BIOLOGICS, INC. (“Licensee”), a corporation having a principal place of
business at 115 North Doheny Drive, Beverly Hills, California, 90211 and amends
the Exclusive License Agreement, Control No. 2006-03-0536, effective as of the
March 15, 2006, the First Amendment dated September 1, 2007, the Second
Amendment dated May 29, 2008, Third Amendment dated December 4, 2008, the Fourth
Amendment dated August 19, 2009, and the Fifth Amendment dated January 11, 2011
between The Regents and Licensee (collectively, the “License Agreement”) in
accordance with the terms and conditions of this Amendment.

 

Recitals

 

WHEREAS, Licensee desires to amend the sublicensing income;

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants, and agreements hereinafter set forth, all parties to this
Sixth Amendment mutually agree to amend the License Agreement as follows:

 

1. AMEND Article 3 (SUBLICENSES) of the License Agreement by:

 

a) Deleting Paragraph 3.2b in its entirety; and

 

b) Adding “and ten percent (10%) after eighteen (18) months of the Effective
Date of the Agreement.” to the end of Paragraph 3.2a.

 

All other terms and conditions of the License Agreement remain the same.

 

This Sixth Amendment may be executed in two or more counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument. Facsimile, Portable Document Format (PDF) or photocopied
signatures of the Parties will have the same legal validity as original
signatures.

 

1

 

 

IN WITNESS WHEREOF, the parties have executed this Sixth Amendment by their duly
authorized representatives for good and valuable consideration.

 

BONE BIOLOGICS, INC   THE REGENTS OF THE UNIVERSITY OF CALIFORNIA           By:
    By:   Name: Bruce A. Hazuka   Name: Emily Loughran Title: President   Title:
Director of Licensing Date:     Date:  

 

2

 

 

Seventh Amendment
to
the License Agreement
UC Control No. 2006-03-0536

 

THIS SEVENTH AMENDMENT (the “Seventh Amendment”) is effective this August 7,
2012 (the “Effective Date”) by and between THE REGENTS OF THE UNIVERSITY OF
CALIFORNIA (“The Regents”), a California corporation having its statewide
administrative offices at 1111 Franklin Street, 12th Floor, Oakland, California
94607-5200, acting through the offices of The University of California, Los
Angeles located at 11000 Kinross Avenue, Suite #200, Los Angeles, CA 90095-7231
and BONE BIOLOGICS, INC. (“Licensee”), a corporation having a principal place of
business at 100 Rancho Road, Suite 7-231, Thousand Oaks, California, 91361 and
amends the Exclusive License Agreement, Control No. 2006-03-0536, effective as
of the March 15, 2006, the First Amendment dated September 1, 2007, the Second
Amendment dated May 29, 2008, Third Amendment dated December 4, 2008, the Fourth
Amendment dated August 19, 2009, the Fifth Amendment dated January 11, 2011, and
Sixth Amendment dated August 18, 2011 between The Regents and Licensee
(collectively, the “License Agreement”) in accordance with the terms and
conditions of this Seventh Amendment.

 

Recitals

 

WHEREAS, Licensee desires to remove and exclude the cardiovascular application
of the “Field of Use” and remove the diligence requirements associated with the
cardiovascular application from the License Agreement;

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants, and agreements hereinafter set forth, all parties to this
Seventh Amendment mutually agree to amend the License Agreement as follows:

 

1. AMEND Article 1 (DEFINITIONS) of the License Agreement by deleting
Paragraph 1.4 in its entirety and replacing it with the following:

 

“1.4 The “Field of Use” means modulation of neuroectodermal, mesenchymal cell or
mesoderm derivatives, including musculoskeletal system growth, formation,
replacement, remodeling, regeneration, or repair (“Musculoskeletal”), excluding
cardiovascular system growth, formation, replacement, remodeling, regeneration,
or repair (“Cardiovascular Application”). In addition, Field of Use includes all
cGMP manufacture and gene expression protocols of NELL-1 & 2 protein and all
compositions of matter, formulations, and delivery methods thereof
(“Manufacture”) and application of the Invention to the field of mesodermal
derivatives, such as musculoskeletal systems. Licensee may request to have
additional Fields of Use amended into this Paragraph 1.4, excluding
Cardiovascular Application. The Regents may add the proposed field if additional
diligence for the development of the new Field of Use is incorporated into
Paragraph 6.3. The new diligence terms will stipulate dates for completion of
specific phases of clinical development as well as a date for First Commercial
Sale for a Licensed Product in the new Field of Use.

 

1

 

 

2. AMEND Article 4 (FEES) of the License Agreement by deleting Paragraph 4.2 in
its entirety and replacing it with the following:

 

“4.2 For the first (and only the first) Licensed Product reaching the milestones
indicated below, Licensee must make the following payments to The Regents within
thirty (30) days of reaching the milestones:

 

4.2a First Commercial Sale: Twenty-Five Thousand Dollars ($25,000)

 

4.2b FDA marketing approval: Fifty Thousand Dollars ($50,000)

 

For the avoidance of doubt, only the first milestone (4.2a) is applicable for
the Manufacture field if the First Commercial Sale is for a Licensed Product in
the Manufacture field that is not in the Musculoskeletal field.”

 

3. AMEND Article 6 (DILIGENCE) of the License Agreement by deleting
Paragraph 6.3(ii) and 6.3(vi) in their entirety and replacing them with the
following, respectively:

 

a)  “6.3(ii) INTENTIONALLY DELETED.”

 

b)  “6.3(iv) Licensee may extend any of these milestones in each of the
Musculoskeletal, and Manufacture diligence fields in six (6) month increments,
but not more than once per milestone, by making a Ten Thousand Dollar ($10,000)
payment to The Regents. In the event of any extension, any later occurring
milestones in the Field of Use will be similarly extended. If Licensee, directly
or through its Affiliates or sublicensees, fulfills all of its obligations in
this Paragraph 6.3, Licensee will be deemed to have satisfied its diligence
obligations under this Article 6 (DILIGENCE).”

 

All other terms and conditions of the License Agreement remain the same.

 

This Seventh Amendment may be executed in two or more counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument. Facsimile, Portable Document Format (PDF) or
photocopied signatures of the Parties will have the same legal validity as
original signatures.

 

IN WITNESS WHEREOF, the parties have executed this Seventh Amendment by their
duly authorized representatives for good and valuable consideration.

 

BONE BIOLOGICS, INC   THE REGENTS OF THE UNIVERSITY OF CALIFORNIA       By: /s/
Bruce A. Hazuka   By: /s/ Emily Loughran Name: Bruce A. Hazuka   Name: Emily
Loughran Title: President   Title: Director of Licensing Date: 8/7/12   Date:
August 20, 2012

 

2

 